ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Public Warehousing Company K.S.C.          )     ASBCA No. 58088
                                           )
Under Contract No. SPM300-05-D-3128        )

APPEARANCES FOR THE APPELLANT:                   Michael R. Charness, Esq.
                                                 Adrianne Goins, Esq.
                                                 Elizabeth Krabill Mcintyre, Esq.
                                                 Ralph C. Mayrell, Esq.
                                                  Vinson & Elkins L.L.P.
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling
                                                   DLA Chief Trial Attorney
                                                  John F. Basiak, Jr., Esq.
                                                  Keith J. Feigenbaum, Esq.
                                                  Kari L. Scheck, Esq.
                                                   Trial Attorneys
                                                   DLA Troop Support
                                                   Philadelphia, PA

                             ORDER OF DISMISSAL

      Appellant has filed an unopposed motion to dismiss with prejudice.
Accordingly, this appeal is dismissed with prejudice.

       Dated: 13 June 2017

                                               rr1\   JLASBCA No. 58088, Appeal of Public
Warehousing Company K.S.C., rendered in conformance with the Board's Charter.

       Dated:

                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals